Citation Nr: 1513929	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  10-24 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder, major depression, anxiety, schizoaffective disorder, cognitive disorder, alcohol abuse, and Post-traumatic Stress Disorder (PTSD), to include as due to military sexual trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As the record reflects several diagnosed psychiatric disorders, in various guises, this claim has been expanded to include all of these diagnoses. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary in order to obtain the Veteran's social security records and to provide the Veteran with a VA medical examination to determine the nature and etiology of his current psychiatric conditions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all records from Social Security Administration (SSA) pertaining to any of the Veteran's claims with SSA.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disability, to include adjustment disorder, major depression, anxiety, schizoaffective disorder, cognitive disorder, alcohol abuse, Post-traumatic Stress Disorder (PTSD), to include as due to military sexual trauma.  

The claims folder, and a copy of this remand, will be available to the examiner, who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

Prior to the examination, specify for the examiner the stressor or stressors, if any, that it is determined are established by the record, and the examiner must be instructed that only those events may be considered for the purpose of determining whether the Veteran was exposed to one or more stressors in service in order to evaluate the Veteran's claimed PTSD.

Although a complete review of the claims file is imperative, attention is called to the following:

*VA treatment records from February 1996 to November 1997 showing that the Veteran was diagnosed with adjustment disorder, major depression, and anxiety.

*The August 2009 letter from VA provider Dr. D. F., stating that the Veteran was being treated for schizoaffective disorder, bipolar type; as well as cognitive disorder, not otherwise specified.

*December 2013 VA treatment records noting that the Veteran was diagnosed with PTSD, chronic; schizoaffective disorder; and alcohol abuse, in sustained full remission.

*All of the other VA treatment records for the Veteran reflecting treatment for various psychiatric diagnoses.

After reviewing the record, the examiner is asked to respond to the following:

a). Indicate all acquired psychiatric disorders currently shown, to include adjustment disorder, major depression, anxiety, schizoaffective disorder, cognitive disorder, alcohol abuse, Post-traumatic Stress Disorder (PTSD), to include as due to military sexual trauma. 

b). Specifically indicate whether the Veteran meets the DSM-V criteria for PTSD, and reconcile this determination with the prior PTSD diagnoses shown in the VA treatment records.

c). For any currently diagnosed psychiatric disorder other than PTSD, determine whether such disorder had its onset in service or is otherwise related to service, to include any verified stressors. 

THE EXAMINER IS ADVISED that she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained her findings and opinion.

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. THEN readjudicate the claims.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




